     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 1 of 9 PageID #: 21




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION


ROBERT LEE LEGG, JR.,

              Plaintiff,

v.                                                       Case No. 3:20-cv-00778


PUTNAM CO. SHERIFF OFFICE;
WESTERN REGIONAL JAIL;
PRIM CARE MEDICAL STAFF; and
OFFICER ROMAN,

              Defendants.



                     MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs, (ECF No. 1), and Plaintiff’s Complaint filed pursuant to 42 U.S.C. §

1983, (ECF No. 2). The undersigned notes that Plaintiff’s Application is incomplete.

Before the Application can be accepted for review, Plaintiff must have the institution of

incarceration complete the certificate on the second page of the Application and attach

the ledger sheet described under Question No. 1. The ledger sheet should be attached even

if Plaintiff has not been incarcerated for six months.

       Accordingly, Plaintiff’s Application, as submitted, is DENIED. (ECF No. 1).

Plaintiff is hereby ORDERED to pay the filing fee of $400, or submit to the Court a

completed Application to Proceed Without Prepayment of Fees and Costs, which

includes the institution certificate and ledger. Plaintiff is notified that failure to pay

the fee or submit the completed application as instructed within thirty (30) days of the

                                             1
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 2 of 9 PageID #: 22




date of this Order shall result in a recommendation that the complaint be dismissed.

       In keeping with 28 U.S.C. § 1915(e)(2), the undersigned has conducted a

preliminary review of Plaintiff’s complaint to determine if the action is frivolous, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. Although pro se complaints, such as the one filed in this

case, must be liberally construed to allow the development of potentially meritorious

claims, the court may not rewrite the pleading to include claims that were never

presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir. 1998), develop the

plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993),

or “conjure up questions never squarely presented” to the court. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). At the same time, to achieve justice, the

court may allow a pro se plaintiff the opportunity to amend his complaint in order to

correct deficiencies in the pleading. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).

       Plaintiff alleges that on August 31, 2020, he broke his leg and was assisted by an

Officer from the Putnam County Sheriff’s Office, who took Plaintiff to the hospital. (ECF

No. 2 at 4). He claims that the Putnam County Officer videotaped him while he was at the

hospital and took a ring from him. Plaintiff claims that he was forced to leave the hospital

before he was stable and was made to ride around in the Officer’s cruiser for hours for the

Officer’s amusement. Plaintiff states that he was taken to the Western Regional Jail and

was placed in the medical unit. (Id.) Although he told the medical personnel about his

allergies, they gave him a sulfa drug and Benadryl, which caused him to suffer an adverse

reaction. Plaintiff contends that he drank cold water, which put him in shock, and “if it

wasn’t for [him] being a CPR and a traind [sic] person” he would have died. (Id.). Plaintiff

states that, in September or October, he was taken to a pod at the Jail. At the time, he was

                                             2
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 3 of 9 PageID #: 23




using a walker to ambulate, and he fell a couple of times. (Id. at 5). He was placed on a

top tier, top bunk despite his broken leg. Ultimately, Plaintiff was taken to suicide housing

by Officer Roman, who told other inmates that he was taking Plaintiff to a special housing

unit because Plaintiff was a baby rapist. (ECF No. 2 at 5). For relief, Plaintiff requests

“proper meetings” and “seminars” to address his statement of facts; a reprimand of the

Officer that filmed him and took his ring at the hospital; termination of the employment

of Officer Roman for making false and dangerous statements about Plaintiff; and

compensatory damages for the pain, suffering, and embarrassment he has suffered, as

well as compensation for the potential risk to his safety caused by Officer Roman’s

statements. (Id. at 5-6). Plaintiff attaches a handwritten document to his complaint that

contains disjointed thoughts, rendering it incomprehensible. (Id. at 8-9). In that

document, Plaintiff does ask to be allowed to join the Army. As currently written,

Plaintiff’s complaint fails to state a claim that can withstand initial review.

       Title 42 U.S.C. § 1983 provides a remedy to parties who are deprived of federally

protected civil rights by persons acting under color of any state “law, statute, ordinance,

regulation, custom, or usage.” To state a cause of action under § 1983, a plaintiff must

allege facts showing that: (1) an official deprived the plaintiff of a federally protected civil

right, privilege or immunity and (2) that the official did so under color of State law. 42

U.S.C. § 1983; see also Perrin v. Nicholson, C/A No. 9:10-1111-HFF-BM, 2010 WL

3893792 (D.S.C. Sept. 8, 2010). If either of these elements is missing, the complaint fails

to state a claim for relief under 42 U.S.C. § 1983. Moreover, for an official to be liable

under § 1983, it must be “affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights. The doctrine of respondeat superior has no

application under this section.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)

                                               3
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 4 of 9 PageID #: 24




(quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D. Md. 1971)).

       With respect to the Putnam County Officer, Plaintiff does not identify the Officer

or include enough facts to state a plausible claim. Plaintiff’s barebones allegations that

the Officer filmed Plaintiff and took his ring while he was at the hospital simply do not

state claims that rise to the level of constitutional violations. Indeed, the complaint

suggests that the Officer filmed Plaintiff in the line of duty and took his ring for

safeguarding while Plaintiff received care at the hospital. In addition, the fact that the

Officer made Plaintiff ride in a police cruiser is not a constitutional violation, considering

that Plaintiff was under arrest. According to a news account published on August 31, 2020

by WCHS Channel 8, the incidents giving rise to the Officer’s interactions with Plaintiff

are as follows: Plaintiff allegedly stole $500 from a Sheetz in Teays Valley, West Virginia,

and fled the scene in a white Nissan, which Plaintiff later crashed while trying to access

the interstate through a subdivision. See https://wchstv.com/news/local/putnam-

robbery-suspect-arrested. Plaintiff attempted to run from the wrecked vehicle, but fell

from a seven-foot retaining wall and broke his leg. Two hours later, he was located and

taken to the hospital. (Id.). Plaintiff was booked into the Western Regional Jail on

September 4, 2020. See apps.wv.gov/OIS/Offender Search/RJA/Offender.

       Accordingly, if Plaintiff wishes to pursue a claim against the Officer, he must

amend his complaint and (1) identify the Officer, and (2) include facts demonstrating how

the Officer violated Plaintiff’s constitutional rights and how the violations injured

Plaintiff. Plaintiff’s claims are governed by the Prison Litigation Reform Act (“PLRA”), 42

U.S.C. § 1997e(e). The PLRA expressly prohibits the filing of civil actions by prisoners

“confined in a jail, prison, or other correctional facility, for mental or emotional injury

suffered while in custody without a prior showing of physical injury.” (emphasis

                                              4
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 5 of 9 PageID #: 25




added). Although the PLRA does not define “physical injury” and the Fourth Circuit has

not provided a definition, other courts have held that the “physical injury” referenced by

the Act need not be significant, but it must be more than de minimis. See, e.g., Flanory v.

Bonn, 604 F.3d 249, 254 (6th Cir. 2010); Mitchell v. Brown & Williamson Tobacco Corp.,

294 F.3d 1309, 1312–13 (11th Cir. 2002); Siglar v. Hightower, 112 F.3d 191 (5th Cir. 1997);

Zehner v. Trigg, 952 F. Supp. 1318 (S.D. Ind. 1997). In addition, “[a] plaintiff seeking

compensatory damages for emotional distress cannot rely on conclusory statements that

the plaintiff suffered emotional distress [or] the mere fact that a constitutional violation

occurred, but, rather, the testimony must establish that the plaintiff suffered

demonstrable emotional distress, which must be sufficiently articulated.” Knussman v.

Maryland, 272 F.3d 625, 640 (4th Cir. 2001) (quoting Price v. City of Charlotte, 93 F.3d

1241, 1254 (4th Cir. 1996)) (internal quotation marks omitted). Consequently, Plaintiff

must show how the Officer’s actions physically injured Plaintiff.

        As to Plaintiff’s claims against the WRJ and Officer Roman, the Eighth

Amendment to the United States Constitution “imposes duties on [prison] officials who

must provide humane conditions of confinement; prison officials must ensure that

inmates receive adequate food, clothing, shelter, and medical care, and must ‘take

reasonable measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511

U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). However,

“[p]rison conditions may be ‘restrictive and even harsh.’” Farmer, 511 U.S at 833 (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (“To the extent that [prison] conditions are

restrictive or even harsh, they are part of the penalty that criminal offenders pay for their

offenses against society.”). “The Eighth Amendment does not prohibit cruel and unusual

prison conditions; it prohibits cruel and unusual punishments.” Strickler v. Waters, 989

                                             5
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 6 of 9 PageID #: 26




F.2d 1375, 1381 (4th Cir. 1993). Thus, not every uncomfortable condition of confinement

is actionable. Rhodes, 452 U.S. at 347. Ultimately, this prohibition “does not mandate

comfortable prisons, and only those deprivations denying the ‘minimal civilized measure

of life's necessities’ are sufficiently grave to form the basis of an Eighth Amendment

violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 347).

       In order for Plaintiff to maintain a prima facie case that his conditions of

confinement violated the Eighth Amendment, he must show both (1) the deprivation of a

basic human need that was “sufficiently serious,” when measured by an objective

standard, and (2) that the responsible prison officials had a “sufficiently culpable state of

mind.” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (citing Williams v. Benjamin, 77

F.3d 756, 761 (4th Cir. 1996)). To satisfy the objective component, Plaintiff must show

that the challenged condition caused or constituted an extreme deprivation. De'Lonta v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “[T]o demonstrate such an extreme

deprivation, [Plaintiff] must allege a serious or significant physical or emotional injury

resulting from the challenged conditions or demonstrate a substantial risk of such serious

harm resulting from [his] exposure to the challenged conditions.” Odom v. South

Carolina Dept. of Corrections, 349 F.3d 765, 770 (4th Cir. 2003) (quoting De’Lonta, 330

F.3d at 634). “Compelling a showing of significant physical or emotional harm, or a grave

risk of such harm, infuses an element of objectivity into the analysis, lest resolution of the

seriousness of the deprivation devolve into an application of the subjective views of the

judges deciding the question.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (citing

Strickler v. Waters, 989 F.2d 1375, 1370–80 (4th Cir. 1993)).

       To fulfill the subjective component, Plaintiff must demonstrate a “deliberate

indifference” to his health or safety by the defendant. Farmer, 511 U.S. at 834. The

                                              6
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 7 of 9 PageID #: 27




Supreme Court explained:

       [A] prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of facts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference.

Farmer, 511 U.S. at 837. Deliberate indifference is more than mere negligence but less

than malice. Flores v. Stevenson, Civil Action No. 2:11–cv–01278–TMC–BHH, 2012 WL

2803721 (D.S.C. May 11, 2012). Put simply, the staff at the Western Regional Jail had a

sufficiently culpable state of mind if they were aware of an excessive risk of harm to

Plaintiff’s health or safety, but disregarded it. See Wilson, 501 U.S. at 298; Brown v. North

Carolina Dept. of Corrections, 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow,

301 F.3d 605, 607 (7th Cir. 2002)) (“[T]he test is whether the guards know the plaintiff

inmate faces a serious danger to his safety and they could avert the danger easily yet they

fail to do so.”). A prison official is not liable under the Eighth Amendment if a reasonable

response is made, “even if the harm ultimately [is] not averted.” Odom v. South Carolina

DOC, 349 F.3d 765, 770 (4th Cir. 2003) (citing Farmer, 511 U.S. at 844).

       Plaintiff alleges that, in light of his broken leg, he was not placed in a proper cell at

the WRJ, and that Officer Roman made untrue statements about him that were hurtful

and put him in potential risk of harm. In order to state a viable constitutional claim

against these defendants, Plaintiff must amend his complaint and add factual allegations

explaining how he was injured by the defendants’ actions. Harsh words and verbal

harassment by a correctional officer generally are not actionable; particularly, if no harm

results from the harassment. In addition, Plaintiff must identify the individuals at the Jail

who placed Plaintiff in the top tier, top bunk. The Jail cannot be sued, because it is not a


                                               7
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 8 of 9 PageID #: 28




person; rather, under § 1983, a person or persons must be identified as having violated

Plaintiff’s constitutional rights.

       Finally, with regard to Prime Care, the Eighth Amendment also places a duty on

Prime Care to provide treatment when an inmate has a serious medical need. Prime Care

violates this constitutional mandate when it responds to an inmate’s serious medical need

with deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a

cognizable Eighth Amendment claim based on the failure to provide medical care, an

inmate must demonstrate the existence of a medical condition or need that is objectively

serious. Id. A medical condition is serious under the Eighth Amendment when it has been

diagnosed by a physician as mandating treatment, or is so obvious that even a lay person

would understand that medical attention is necessary. Gaudreault v. Municipality of

Salem, Mass., 923 F.2d 203, 208 (1st Cir. 1990). A serious medical need may also be

shown by the presence of a medical condition that significantly affects the prisoner's daily

activities or causes chronic and substantial pain. McGuckin v. Smith, 974 F.2d 1050,

1059–60 (9th Cir. 1992); see also Adams v. Southwest Virginia Regional Jail Authority,

524 Fed. Appx 899, 900-01 (4th Cir. 2013).

       Second, the inmate must show that the prison official subjectively knew of, but was

deliberately indifferent to, “an excessive risk to inmate health or safety.” Farmer, 511 U.S.

at 837; Wilson v. Seiter, 501 U.S. 294, 297–99 (1991). Moreover, medical negligence is

not the same as a constitutional violation. Estelle, 429 U.S. at 106; Russell v. Sheffer, 528

F.2d 318, 319 (4th Cir. 1975). To establish that a prison official’s actions constitute

deliberate indifference to a serious medical need, “the treatment must be so grossly

incompetent, inadequate or excessive as to shock the conscience or to be intolerable to

fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

                                             8
     Case 3:20-cv-00778 Document 5 Filed 12/01/20 Page 9 of 9 PageID #: 29




       Plaintiff claims that an employee of Prime Care provided him with sulfa

medications and Benadryl, causing Plaintiff to have an adverse drug reaction. Plaintiff

claims that these medications were given to him, although he verbally told medical staff

that he had drug allergies. However, Plaintiff does not specifically allege that he warned

medical staff that his allergies included reactions to sulfa drugs and Benadryl, nor does

he identify the medical personnel to whom he spoke. Furthermore, Plaintiff does not

provide any facts indicating that he suffered physical harm as a consequence of the alleged

drug reaction. His statement that “he would have died” is not sufficient to describe a

physical injury under this factual circumstance. Therefore, Plaintiff must amend his

complaint to provide additional facts relating to his discussions with Prime Care

personnel and his physical reaction to the medications, including any physical harm he

suffered.

       Plaintiff is ORDERED to amend his complaint within thirty (30) days and cure

the deficiencies as explained above. Plaintiff is hereby given notice that a failure to

amend the complaint as ordered may result in a recommendation that the complaint be

dismissed for failure to state a claim under 42 U.S.C. § 1983 and/or for failure to prosecute

under Fed. R. Civ. P. 41 and L. R. Civ. P. 41.1. Plaintiff is also reminded of his

obligation to promptly notify the Clerk of Court of any change in his contact information.

       The Clerk is instructed to provide a copy of this order to Plaintiff.


                                                  ENTERED: December 1, 2020




                                              9
